                Case 21-10023-JTD             Doc 309        Filed 08/17/21        Page 1 of 16




                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE

In re:                                                       ) Chapter 11
                                                             )
WARDMAN HOTEL OWNER, L.L.C.,1                                ) Case No. 21-10023 (JTD)
                                                             )
                                   Debtor.                   )
                                                     Objection Deadline: September 7, 2021 at 4:00 p.m.
                                                     Hearing Date: To be scheduled if necessary




                       FOURTH MONTHLY APPLICATION FOR
               COMPENSATION AND REIMBURSEMENT OF EXPENSES OF
                PACHULSKI STANG ZIEHL & JONES LLP, AS COUNSEL
                   FOR THE DEBTOR AND DEBTOR IN POSSESSION
             FOR THE PERIOD FROM APRIL 1, 2021 THROUGH APRIL 30, 2021

    Name of Applicant:                                   Pachulski Stang Ziehl & Jones LLP
    Authorized to Provide Professional Services
                                                         Debtor and Debtor in Possession
    to:
                                                         Effective as of January 11, 2021 by order
    Date of Retention:
                                                         signed on or about February 5, 2021
    Period for which Compensation and
                                                         April 1, 2021 through April 30, 2021
    Reimbursement is Sought:
    Amount of Compensation Sought as Actual,
                                                         $189,539.00
    Reasonable and Necessary:
    Amount of Expense Reimbursement Sought
                                                         $    2,178.73
    as Actual, Reasonable and Necessary:

This is a:        x monthly            interim          final application.

                 The total time expended for fee application preparation is approximately 3.0 hours

and the corresponding compensation requested is approximately $1,000.00.




1
  The last four digits of the Debtor’s U.S. tax identification number are 9717. The Debtor’s mailing address is 5035
Riverview Road, NW, Atlanta, GA 30327.


DOCS_DE:235699.1 92203/001
                Case 21-10023-JTD       Doc 309      Filed 08/17/21     Page 2 of 16




                               PRIOR APPLICATIONS FILED

   Date          Period Covered        Requested       Requested         Approved       Approved
  Filed                                  Fees          Expenses            Fees         Expenses
 05/21/21      01/11/21 – 01/31/21     $291,113.00       $5,537.12       $232,890.40      $5,537.12
 07/08/31      02/01/21 – 02/28/21     $372,610.00       $8,852.24       $298,088.00      $8,852.24
 08/05/21      03/01/21 – 03/31/21     $339,249.50       $2,351.01          Pending        Pending


                                     PSZ&J PROFESSIONALS

         Name of           Position of the Applicant,            Hourly   Total           Total
       Professional        Number of Years in that               Billing  Hours        Compensation
        Individual         Position, Prior Relevant               Rate    Billed
                        Experience, Year of Obtaining          (including
                          License to Practice, Area of          Changes)
                                   Expertise
 Laura Davis Jones     Partner 2000; Joined Firm 2000;          $1,445.00      48.90      $70,660.50
                       Member of DE Bar since 1986
 David M. Bertenthal   Partner 1999; Member of CA Bar           $1,275.00      41.00      $52,275.00
                       since 1993
 Richard J. Gruber     Of Counsel 2008; Member of CA            $1,275.00       3.40      $ 4,335.00
                       Bar since 1982
 Maxim B. Litvak       Partner 2004; Member of TX Bar           $1,125.00       1.90      $ 2,137.50
                       since 1997; Member of CA Bar
                       since 2001
 Timothy P. Cairns     Partner 2012; Member of DE Bar           $ 875.00       59.00      $51,625.00
                       since 2002-2014; 2017-Present
 Patricia E. Cuniff    Paralegal 2000                           $     460.00   14.30      $ 6,578.00
 Elizabeth C. Thomas   Paralegal 2016                           $     460.00    0.80      $ 368.00
 Andrea R. Paul        Case Management Assistant 2001           $     375.00    0.10      $    37.50
 Charles J. Bouzoukis Case Management Assistant 2001            $     375.00    0.60      $ 210.00
 Sheryle L. Pitman     Case Management Assistant 2001           $     375.00    0.20      $    75.00
 Karen S. Neil         Case Management Assistant 2003           $     375.00    2.40      $ 900.00
 Beatrice M. Koveleski Case Management Assistant 2009           $     375.00    0.90      $ 337.50

                                     Grand Total:     $189,539.00
                                     Total Hours:          173.50
                                     Blended Rate:      $1,092.44




DOCS_DE:235699.1 92203/001                      2
                Case 21-10023-JTD            Doc 309       Filed 08/17/21       Page 3 of 16




                                 COMPENSATION BY CATEGORY

                 Project Categories                          Total Hours                    Total Fees
    Asset Analysis/Recovery                                                  5.70              $ 7,879.50
    Asset Disposition                                                       23.50              $ 30,086.50
    Bankruptcy Litigation                                                   88.70              $100,420.00
    Case Administration                                                      9.90              $ 4,384.50
    Claims Admin./Objections                                                22.20              $ 20,635.00
    Compensation of Prof./Others                                             2.50              $ 2,301.50
    Executory Contracts                                                      9.50              $ 9,150.50
    Financial Filings                                                        0.60              $     525.00
    Financing                                                                0.70              $     832.50
    Litigation (Non-Bankruptcy)                                              2.50              $ 3,612.50
    Plan & Disclosure Statement                                              3.70              $ 4,611.50
    Stay Litigation                                                          4.00              $ 5,100.00


                                         EXPENSE SUMMARY

          Expense Category                           Service Provider2                             Total
                                                       (if applicable)                            Expenses
    Conference Call                      AT&T Conference Call                                        $108.52
    Delivery/Courier Service             Advita                                                      $222.50
    Express Mail                         Federal Express                                             $170.22
    Legal Express                        Lexis/Nexis                                                 $ 14.69
    Court Research                       Pacer                                                       $119.60
    Postage                              US Mail                                                     $700.90
    Reproduction Expense                                                                             $350.70
    Reproduction/ Scan Copy                                                                          $491.60




2
  PSZ&J may use one or more service providers. The service providers identified herein below are the primary
service providers for the categories described.


DOCS_DE:235699.1 92203/001                             3
                Case 21-10023-JTD             Doc 309       Filed 08/17/21         Page 4 of 16




                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE

In re:                                                     ) Chapter 11
                                                           )
WARDMAN HOTEL OWNER, L.L.C.,1                              ) Case No. 21-10023 (JTD)
                                                           )
                                   Debtor.                 )
                                                     Objection Deadline: September 7, 2021 at 4:00 p.m.
                                                     Hearing Date: To be scheduled if necessary




                     FOURTH MONTHLY APPLICATION FOR
              COMPENSATION AND REIMBURSEMENT OF EXPENSES
                 OF PACHULSKI STANG ZIEHL & JONES LLP, AS
             COUNSEL FOR THE DEBTOR AND DEBTOR IN POSSESSION
           FOR THE PERIOD FROM APRIL 1, 2021 THROUGH APRIL 30, 2021

                 Pursuant to sections 330 and 331 of Title 11 of the United States Code (the

“Bankruptcy Code”) and Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively,

the “Bankruptcy Rules”), and the “Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals,” signed on or about February 5, 2021

(“Administrative Order”), Pachulski Stang Ziehl & Jones LLP (“PSZ&J” or the “Firm”),

Counsel for the Debtor and Debtor in Possession, hereby submits its Fourth Monthly Application

for Compensation and for Reimbursement of Expenses for the Period from April 1, 2021 through

April 30, 2021 (the “Application”).

                 By this Application PSZ&J seeks a monthly interim allowance of compensation

in the amount of $189,539.00 and actual and necessary expenses in the amount of $2,178.73 for

a total allowance of $191,717.73 and payment of $151,631.20 (80% of the allowed fees) and



1
  The last four digits of the Debtor’s U.S. tax identification number are 9717. The Debtor’s mailing address is 5035
Riverview Road, NW, Atlanta, GA 30327.


DOCS_DE:235699.1 92203/001
                Case 21-10023-JTD            Doc 309      Filed 08/17/21   Page 5 of 16




reimbursement of $2,178.73 (100% of the allowed expenses) for a total payment of $153,809.93

for the period April 1, 2021 through April 30, 2021 (the “Interim Period”). In support of this

Application, PSZ&J respectfully represents as follows:

                                                Background

                 1.          On January 11, 2021 (the “Petition Date”), the Debtor commenced this

case by filing a voluntary petition for relief under chapter 11 of the Bankruptcy Code. The

Debtor has continued in possession of its property and continued to operate and manage its

business as debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

No trustee or examiner has been appointed in the Debtor’s chapter 11 case.

                 2.          The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                 3.          On or about February 5, 2021, the Court signed the Administrative Order,

authorizing certain professionals (“Professionals”) to submit monthly applications for interim

compensation and reimbursement for expenses, pursuant to the procedures specified therein.

The Administrative Order provides, among other things, that a Professional may submit monthly

fee applications. If no objections are made within twenty-one (21) days after service of the

monthly fee application the Debtor is authorized to pay the Professional eighty percent (80%) of

the requested fees and one hundred percent (100%) of the requested expenses. Beginning with

the period ending March 31, 2021 and at three-month intervals thereafter, or such other intervals

convenient to the Court, each of the Professionals may file and serve an interim application for




DOCS_DE:235699.1 92203/001                            2
                Case 21-10023-JTD           Doc 309      Filed 08/17/21   Page 6 of 16




allowance of the amounts sought in its monthly fee applications for that period. All fees and

expenses paid are on an interim basis until final allowance by the Court.

                 4.          The retention of PSZ&J, as Counsel for the Debtor and Debtor in

Possession, was approved effective as of January 11, 2021 by this Court’s “Order Pursuant to

Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure

and Local Rule 2014-1 Authorizing the Employment and Retention of Pachulski Stang Ziehl &

Jones LLP as Counsel for the Debtor and Debtor in Possession Effective as of the Petition Date,”

signed on or about February 5, 2021 (the “Retention Order”). The Retention Order authorized

PSZ&J to be compensated on an hourly basis and to be reimbursed for actual and necessary out-

of-pocket expenses.

                      PSZ&J’s APPLICATION FOR COMPENSATION AND
                           FOR REIMBURSEMENT OF EXPENSES

                                    Compensation Paid and Its Source

                 5.          All services for which PSZ&J requests compensation were performed for

or on behalf of the Debtor.

                 6.          PSZ&J has received no payment and no promises for payment from any

source other than the Debtor for services rendered or to be rendered in any capacity whatsoever

in connection with the matters covered by this Application. There is no agreement or

understanding between PSZ&J and any other person other than the partners of PSZ&J for the

sharing of compensation to be received for services rendered in this case. PSZ&J has received

payments from the Debtor during the year prior to the Petition Date in the amount of $240,000 in




DOCS_DE:235699.1 92203/001                           3
                Case 21-10023-JTD            Doc 309      Filed 08/17/21    Page 7 of 16




connection with the preparation of initial documents and the prepetition representation of the

Debtor.

                                               Fee Statements

                 7.          The fee statements for the Interim Period are attached hereto as Exhibit A.

These statements contain daily time logs describing the time spent by each attorney and

paraprofessional during the Interim Period. To the best of PSZ&J’s knowledge, this Application

complies with sections 330 and 331 of the Bankruptcy Code and the Bankruptcy Rules.

PSZ&J’s time reports are initially handwritten by the attorney or paralegal performing the

described services. The time reports are organized on a daily basis. PSZ&J is particularly

sensitive to issues of “lumping” and, unless time was spent in one time frame on a variety of

different matters for a particular client, separate time entries are set forth in the time reports.

PSZ&J’s charges for its professional services are based upon the time, nature, extent and value

of such services and the cost of comparable services other than in a case under the Bankruptcy

Code. PSZ&J has reduced its charges related to any non-working “travel time” to fifty percent

(50%) of PSZ&J’s standard hourly rate. To the extent it is feasible, PSZ&J professionals attempt

to work during travel.

                                      Actual and Necessary Expenses

                 8.          A summary of actual and necessary expenses incurred by PSZ&J for the

Interim Period is attached hereto as part of Exhibit A. PSZ&J customarily charges $0.10 per

page for photocopying expenses related to cases, such as this one, arising in Delaware. PSZ&J’s

photocopying machines automatically record the number of copies made when the person that is



DOCS_DE:235699.1 92203/001                            4
                Case 21-10023-JTD            Doc 309      Filed 08/17/21    Page 8 of 16




doing the copying enters the client’s account number into a device attached to the photocopier.

PSZ&J summarizes each client’s photocopying charges on a daily basis.

                 9.          PSZ&J charges $.25 per page for out-going facsimile transmissions.

There is no additional charge for long distance telephone calls on faxes. The charge for outgoing

facsimile transmissions reflects PSZ&J’s calculation of the actual costs incurred by PSZ&J for

the machines, supplies and extra labor expenses associated with sending telecopies and is

reasonable in relation to the amount charged by outside vendors who provide similar services.

PSZ&J does not charge the Debtor for the receipt of faxes in this case.

                 10.         With respect to providers of on-line legal research services (e.g., LEXIS

and WESTLAW), PSZ&J charges the standard usage rates these providers charge for

computerized legal research. PSZ&J bills its clients the actual amounts charged by such

services, with no premium. Any volume discount received by PSZ&J is passed on to the client.

                 11.         PSZ&J believes the foregoing rates are the market rates that the majority

of law firms charge clients for such services. In addition, PSZ&J believes that such charges are

in accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the

ABA’s Statement of Principles, dated January 12, 1995, regarding billing for disbursements and

other charges.

                                      Summary of Services Rendered

                 12.         The names of the partners and associates of PSZ&J who have rendered

professional services in this case during the Interim Period, and the paralegals and case




DOCS_DE:235699.1 92203/001                            5
                  Case 21-10023-JTD          Doc 309      Filed 08/17/21    Page 9 of 16




management assistants of PSZ&J who provided services to these attorneys during the Interim

Period, are set forth in the attached Exhibit A.

                  13.        PSZ&J, by and through such persons, has prepared and assisted in the

preparation of various motions and orders submitted to the Court for consideration, advised the

Debtor on a regular basis with respect to various matters in connection with the Debtor’s

bankruptcy case, and performed all necessary professional services which are described and

narrated in detail below. PSZ&J’s efforts have been extensive due to the size and complexity of

the Debtor’s bankruptcy case.

                                      Summary of Services by Project

                  14.        The services rendered by PSZ&J during the Interim Period can be grouped

into the categories set forth below. PSZ&J attempted to place the services provided in the

category that best relates to such services. However, because certain services may relate to one

or more categories, services pertaining to one category may in fact be included in another

category. These services performed, by categories, are generally described below, with a more

detailed identification of the actual services provided set forth on the attached Exhibit A. Exhibit

A identifies the attorneys and paraprofessionals who rendered services relating to each category,

along with the number of hours for each individual and the total compensation sought for each

category.

             A.         Asset Analysis/Recovery

                  15.        This category relates to work regarding asset analysis and recovery issues.

During the Interim Period, the Firm, among other things: (1) reviewed and analyzed group



DOCS_DE:235699.1 92203/001                            6
               Case 21-10023-JTD            Doc 309        Filed 08/17/21   Page 10 of 16




contract issues and group contract termination issues; (2) attended to deposit issues; (3) reviewed

and analyzed issues related to liquor and food inventory; (4) reviewed and responded to customer

contract inquiries; and (5) corresponded and conferred regarding asset analysis and recovery

issues.

                             Fees: $7,879.50;      Hours: 5.70

             B.         Asset Disposition

                  16.        This category relates to work regarding sale and other asset disposition

issues. During the Interim Period, the Firm, among other things: (1) reviewed and analyzed sale

issues; (2) reviewed and analyzed sale process issues; (3) performed work regarding bid

procedures; (4) attended to scheduling issues; (5) reviewed and analyzed marketing issues;

(6) reviewed and analyzed union issues; (7) reviewed and analyzed strategy issues; (8) reviewed

and analyzed sale tax issues; (9) performed research; (10) performed work regarding an Asset

Purchase Agreement; (11) reviewed and analyzed issues regarding Marriott; (12) reviewed and

analyzed bid materials; (13) performed work regarding a summary of offers; and

(14) corresponded and conferred regarding asset disposition issues.

                             Fees: $30,086.50;     Hours: 23.50

             C.         Bankruptcy Litigation

                  17.        This category relates to work regarding motions and adversary

proceedings in the Bankruptcy Court. During the Interim Period, the Firm, among other things:

(1) reviewed and analyzed union issues; (2) reviewed and analyzed the PacLife objection to

Marriott remand motion; (3) reviewed and analyzed the union motion to compel arbitration;




DOCS_DE:235699.1 92203/001                             7
               Case 21-10023-JTD             Doc 309       Filed 08/17/21   Page 11 of 16




(4) reviewed and analyzed issues regarding litigation pending in Maryland; (5) reviewed and

analyzed removal and removal extension issues; (6) performed work regarding negotiations;

(7) performed work regarding a motion to extend the removal deadline; (8) performed research;

(9) performed work regarding Hearing Binders and Agenda Notices; (10) performed work

regarding settlement relating to the union motion to compel arbitration; (11) attended to

scheduling issues; (12) performed work regarding a union non-disclosure agreement;

(13) reviewed and analyzed the Marriott reply to PacLife opposition to motion for abstention and

remand; (14) performed work regarding a term sheet relating to Marriott; (15) reviewed and

analyzed the Marriott motion to remand removed case; (16) performed work regarding orders;

and (17) conferred and corresponded regarding bankruptcy litigation issues.

                             Fees: $100,420.00;    Hours: 88.70

             D.         Case Administration

                  18.        This category relates to work regarding administration of this case.

During the Interim Period, the Firm, among other things: (1) maintained a memorandum of

critical dates; (2) maintained document control; (3) prepared and distributed a daily memo

narrative; and (4) maintained service lists.

                             Fees: $4,384.50;      Hours: 9.90

             E.         Claims Admin/Objections

                  19.        This category relates to work regarding claims administration and claims

objections. During the Interim Period, the Firm, among other things: (1) reviewed and analyzed

bar date issues; (2) reviewed and analyzed vendor issues; (3) responded to vendor inquiries;




DOCS_DE:235699.1 92203/001                             8
               Case 21-10023-JTD              Doc 309       Filed 08/17/21   Page 12 of 16




(4) performed work regarding a bar date motion; (5) performed work regarding a bar date order;

(6) performed work regarding a bar date notice; (7) reviewed and analyzed a motion to compel

rejection of reservations and performed work regarding an objection; and (8) corresponded and

conferred regarding claim issues.

                             Fees: $20,635.00;     Hours: 22.20

             F.         Compensation of Professionals--Others

                  20.        This category relates to work regarding compensation of professionals,

other than the Firm. During the Interim Period, the Firm, among other things, attended to special

counsel fee application issues and professional fee payment issues.

                             Fees: $2,301.50;      Hours: 2.50

             G.         Executory Contracts

                  21.        This category relates to work regarding executory contracts and unexpired

leases of real property. During the Interim Period, the Firm, among other things: (1) performed

work regarding an objection to customer motions to compel rejection of contracts; (2) performed

work regarding negotiations; (3) performed work regarding orders terminating customer

contracts; and (4) corresponded and conferred regarding executory contract issues.

                             Fees: $9,150.50;      Hours: 9.50

             H.         Financial Filings

                  22.        This category relates to work regarding compliance with reporting

requirements. During the Interim Period, the Firm, among other things, performed work

regarding Monthly Operating Reports.

                             Fees: $525.00;        Hours: 0.60


DOCS_DE:235699.1 92203/001                              9
                  Case 21-10023-JTD           Doc 309      Filed 08/17/21   Page 13 of 16




             I.          Financing

                   23.       This category relates to issues regarding Debtor in Possession financing

and use of cash collateral. During the Interim Period, the Firm, among other things: (1) attended

to variance reporting issues; (2) reviewed and analyzed issues regarding draw requests;

(3) reviewed and analyzed budget issues; and (4) corresponded regarding financing issues.

                             Fees: $832.50;        Hours: 0.70

             J.          Litigation (Non-Bankruptcy)

                   24.       This category relates to issues regarding litigation in non-Bankruptcy

Courts. During the Interim Period, the Firm, among other things, reviewed and analyzed

documents relating to Maryland litigation, and corresponded regarding litigation issues.

                             Fees: $3,612.50;      Hours: 2.50

             K.          Plan and Disclosure Statement

                   25.       This category relates to issues regarding a Plan of Reorganization and

Disclosure Statement. During the Interim Period, the Firm, among other things, performed work

regarding a motion to extend the exclusivity deadlines.

                             Fees: $4,611.50;      Hours: 3.70

             L.          Stay Litigation

                   26.       This category relates to work regarding the automatic stay and relief from

stay motions. During the Interim Period, the Firm, among other things: (1) reviewed and

analyzed union issues; (2) performed work regarding relief from stay orders; and

(3) corresponded and conferred regarding stay litigation issues.

                             Fees: $5,100.00;      Hours: 4.00


DOCS_DE:235699.1 92203/001                            10
               Case 21-10023-JTD            Doc 309        Filed 08/17/21    Page 14 of 16




                                            Valuation of Services

                 27.         Attorneys and paraprofessionals of PSZ&J expended a total 173.50 hours

in connection with their representation of the Debtor during the Interim Period, as follows:

         Name of           Position of the Applicant,                   Hourly   Total          Total
       Professional        Number of Years in that                      Billing  Hours       Compensation
        Individual         Position, Prior Relevant                      Rate    Billed
                        Experience, Year of Obtaining                 (including
                          License to Practice, Area of                 Changes)
                                   Expertise
 Laura Davis Jones     Partner 2000; Joined Firm 2000;                $1,445.00      48.90      $70,660.50
                       Member of DE Bar since 1986
 David M. Bertenthal   Partner 1999; Member of CA Bar                 $1,275.00      41.00      $52,275.00
                       since 1993
 Richard J. Gruber     Of Counsel 2008; Member of CA                  $1,275.00       3.40      $ 4,335.00
                       Bar since 1982
 Maxim B. Litvak       Partner 2004; Member of TX Bar                 $1,125.00       1.90      $ 2,137.50
                       since 1997; Member of CA Bar
                       since 2001
 Timothy P. Cairns     Partner 2012; Member of DE Bar                 $ 875.00       59.00      $51,625.00
                       since 2002-2014; 2017-Present
 Patricia E. Cuniff    Paralegal 2000                                 $     460.00   14.30      $ 6,578.00
 Elizabeth C. Thomas   Paralegal 2016                                 $     460.00    0.80      $ 368.00
 Andrea R. Paul        Case Management Assistant 2001                 $     375.00    0.10      $    37.50
 Charles J. Bouzoukis Case Management Assistant 2001                  $     375.00    0.60      $ 210.00
 Sheryle L. Pitman     Case Management Assistant 2001                 $     375.00    0.20      $    75.00
 Karen S. Neil         Case Management Assistant 2003                 $     375.00    2.40      $ 900.00
 Beatrice M. Koveleski Case Management Assistant 2009                 $     375.00    0.90      $ 337.50

                                         Grand Total:       $189,539.00
                                         Total Hours:            173.50
                                         Blended Rate:        $1,092.44

                 28.         The nature of work performed by these persons is fully set forth in Exhibit

A attached hereto. These are PSZ&J’s normal hourly rates for work of this character. The

reasonable value of the services rendered by PSZ&J for the Debtor during the Interim Period is

$189,539.00.




DOCS_DE:235699.1 92203/001                            11
               Case 21-10023-JTD            Doc 309       Filed 08/17/21   Page 15 of 16




                 29.         In accordance with the factors enumerated in section 330 of the

Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

reasonable given (a) the complexity of the case, (b) the time expended, (c) the nature and extent

of the services rendered, (d) the value of such services, and (e) the costs of comparable services

other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the

requirements of Del. Bankr. LR 2016-2 and the Administrative Order and believes that this

Application complies with such Rule and Order.

                 WHEREFORE, PSZ&J respectfully requests that, for the period of April 1, 2021

through April 30, 2021, an interim allowance be made to PSZ&J for compensation in the amount

of $189,539.00 and actual and necessary expenses in the amount of $2,178.73 for a total

allowance of $191,717.73 and payment of $151,631.20 (80% of the allowed fees) and

reimbursement of $2,178.73 (100% of the allowed expenses) be authorized for a total payment of

$153,809.93; and for such other and further relief as this Court deems proper.

Dated: August , 2021                     PACHULSKI STANG ZIEHL & JONES LLP

                                            V/DXUD'DYLV-RQHV
                                           Laura Davis Jones (DE Bar No. 2436)
                                           David M. Bertenthal (CA Bar No. 167624)
                                           Timothy P. Cairns (DE Bar No. 4228)
                                           919 North Market Street, 17th Floor
                                           P.O. Box 8705
                                           Wilmington, Delaware 19899 (Courier 19801)
                                           Telephone: (302) 652-4100
                                           Facsimile: (302) 652-4400
                                           Email: ljones@pszjlaw.com
                                                  dbertenthal@pszjlaw.com
                                                  tcairns@pszjlaw.com

                                           Counsel for the Debtor and Debtor in Possession


DOCS_DE:235699.1 92203/001                           12
               Case 21-10023-JTD            Doc 309      Filed 08/17/21     Page 16 of 16




                                              DECLARATION

STATE OF DELAWARE    :
                     :
COUNTY OF NEW CASTLE :


                 Laura Davis Jones, after being duly sworn according to law, deposes and says:

                 a)          I am a partner with the applicant law firm Pachulski Stang Ziehl & Jones

LLP, and have been admitted to appear before this Court.

                 b)          I am familiar with the work performed on behalf of the debtor and debtor

in possession by the lawyers and paraprofessionals of PSZ&J.

                 c)          I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belief. Moreover, I have

reviewed Del. Bankr. LR 2016-2 and the Administrative Order signed on or about February 5,

2021 and submit that the Application substantially complies with such Rule and Order.



                                                  V/DXUD'DYLV-RQHV
                                                Laura Davis Jones




DOCS_DE:235699.1 92203/001
